Title: To Thomas Jefferson from Gabriel Christie, 5 December 1806
From: Christie, Gabriel
To: Jefferson, Thomas


                        
                            Sir
                            
                            Baltimore Decr 5th 1806
                        
                        
                              Your letter of the 3d inst. respecting the Wine came to hand upon inquiry of Mr. Purviance’s
                            son I found one case lodged in his Vault directed for you which I presume from its’ size is the one that containd the 32
                            bottles the other that had but two bottles in it cannot be found I imagine that as one of the bottles was brokin the
                            other case may have been packed up in the large case. I have had it brought to the Custom House and new [corded] and shall forward it to you by the first Packet that sails to
                            Washington which I expect will be in a few days, Whin it’s shipped shall enclose a bill of loading for it should I be upon
                            further enquiry able to find the other case care shall be taken of it untill its is forwarded 
                  Accept Sir tender of my
                            respects and remain your ob Svt 
                        
                        
                            G Christie
                            
                        
                    